Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jacqueline DeFoe on 05/18/21.

The application has been amended as follows: 

Claim 18. Please add the following structure back into the claims immediately after “formula I” in line 1: 

    PNG
    media_image1.png
    154
    454
    media_image1.png
    Greyscale

Please also add the word “is” between R1 and halomethyl;
Please also add the word “is” between R2a and halogen;
Please also rewrite the description of “R3 and R4 together…” to read as follows:
“R3 and R4 may together with the C-atoms they are bound form a 5-, or 6-…”
Please also add the word “is” between Ra1 and H.
In the description of RA please remove the “-“ in halo-alkyl so that it reads haloalkyl.
3”.

Claim 25. Please rewrite the claim to read as follows: The compound of claim 18, wherein R3 is halogen, NO2, CN, CH3, CH2F, CF3, SCH3, or OCH3, and R4 is H.

Claim 27. Please rewrite the claim to read as follows: The compound of claim 18, wherein R6 is C1-C6-alkyl which is unsubstituted or substituted with phenyl or C(=O)-C1-C6-6 is C1-C4-alkyl, C1-C3-haloalkyl, C3-C4-cycloalkyl, C1-C3-alkoxy, C1-C3-haloalkoxy, C1-C4-alkylamino, or di-C1-C4-alkylamino.

Claim 29. Please remove “for combating animal pests” from the claim.

Claim 31. Please add, “of formula I” immediately after the phrase “at least one compound” in the last line of the claim.

Claim 38. Please rewrite the claim to read as follows: The method of claim 31, wherein the compound corresponds to formula I2.

Claim 39. Please rewrite the claim to read as follows: The method of claim 31, wherein the compound corresponds to formula I3.

Claim 40. Please rewrite the claim to read as follows: The method of claim 31, wherein in the compound of formula I, R1 is CF3. 

Claim 41. Please rewrite the claim to read as follows: The method of claim 31, wherein in the compound of formula I, R3 is halogen, NO2, CN, CH3, CH2F, CF3, SCH3, or OCH3, and R4 is H.

Claim 42. Please rewrite the claim to read as follows: The method of claim 31, wherein in the compound of formula I, R5 is H, C1-C6-alkyl, C3-C6-cycloalkyl, C2-C6-alkenyl, or C2-C6-alkynyl.

6 is C1-C6-alkyl which is unsubstituted or substituted with phenyl or C(=O)-C1-C6-alkoxy; or R6 is C1-C4-alkyl, C1-C3-haloalkyl, C3-C4-cycloalkyl, C1-C3-alkoxy, C1-C3-haloalkoxy, C1-C4-alkylamino, or di-C1-C4-alkylamino.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments to the claims and explanations and clarifications have rendered the previous 112 rejections moot and these rejections have been withdrawn by the examiner. E.g. Applicant’s clarification of which rings are substituted, etc. is accepted and these rejections under 112 are withdrawn. The closest prior art remains EP1731512 which was previously discussed in the office action from 11/13/20. The examiner maintains that the instantly claim invention is allowable because ‘512 does not envision the instantly claimed compounds and it would have been too much picking a choosing and inappropriate hindsight when looking to ‘512 in order to develop the instantly claimed compounds as one of ordinary skill in the art would have had no motivation to make the necessary selections from this broad disclosure without using the instant application as roadmap and as such it would have been inappropriate hindsight by the examiner to use this reference against applicants.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 18-43 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077.  The examiner can normally be reached on 9:30-7:30 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN E HIRT/Primary Examiner, Art Unit 1616